Case 0:21-cv-60114-RAR Document 51 Entered on FLSD Docket 05/21/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 1:21-cv-60114-RUIZ/STRAUSS

  FUTURE METALS LLC,                               )
                                                   )
           Plaintiff,                              )
                                                   )
           v.                                      )
                                                   )
  FRANK RUGGIERO                                   )
                                                   )
           Defendant.                              )

              PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT
           TO ADD CLAIM FOR VIOLATION OF ILLINOIS TRADE SECRET ACT

           Pursuant to Fed. R. Civ. P. 20, Plaintiff Future Metals LLC (“Plaintiff”), by and through

  its undersigned counsel, files this Motion for Leave to Amend Complaint to Add Claim for

  Violation of Illinois Uniform Trade Secret Act (IUTSA), and as grounds therefore states the

  following:

                                       Procedural Background

           On January 15, 2021, Plaintiff commenced this action to prevent the actual and threatened

  misappropriation of executive-level trade secrets and violations by Defendant Frank Ruggiero. On

  January 26, 2021, the parties entered into a Stipulated Consent Injunction (Doc. 17), whereby

  Plaintiff would be permitted to engage in certain limited discovery in connection with the

  allegations of the Verified Complaint. The Court’s Order issuing the corresponding Temporary

  Restraining Order (Doc. 18) provided the parties forty-five days in which to conduct said limited

  discovery and the Order closed the case administratively. After the conclusion of the forty-five

  day period, based upon the results of that limited discovery, Plaintiff moved the Court to re-open

  the case (Doc. 20) and renewed its motion for injunctive relief (Doc. 21).




  010-9211-3502/1/AMERICAS
Case 0:21-cv-60114-RAR Document 51 Entered on FLSD Docket 05/21/2021 Page 2 of 5




           On March 24, 2021, this Court held a hearing on Plaintiff’s Motion for Renewed

  Temporary Restraining Order and Preliminary Injunction (“TRO”). In the Court’s Report and

  Recommendations (Doc. 38) the Court found, inter alia, that the Confidentiality Agreement at

  issue in this case contains a choice of law provision stating that the Confidentiality Agreement is

  governed by Illinois Law (Doc. 38 at 27). The Court further found that the language of the

  Confidentiality Agreement would reasonably extend to claims of misappropriation between the

  parties; however, the Court expressed uncertainty as to the extent to which Illinois law would apply

  to the state-law claims of misappropriation as pled in the complaint. The Court concluded

  therefore that Illinois law would apply only to Plaintiff’s breach of contract claim and Florida law

  would apply to Plaintiff’s state-law trade secret misappropriation claim.

           In order for the merits of this case to be properly adjudicated, and in order to clearly

  delineate which State’s law should apply to each claim, Plaintiff now seeks to amend its complaint

  to add a claim for misappropriation of trade secrets under the Illinois Uniform Trade Secrets Act

  (IUTSA) (765 ILCS § 1065, et seq.). The proposed Amended Complaint is attached hereto as

  Exhibit A. For the reasons stated below, the proposed amendment is proper under Federal Rule

  of Civil Procedure 15 because all counts contain fundamentally the same allegations of

  misappropriation and therefore Defendant will not be caused any undue prejudice.

                                         Memorandum of Law

           Rule 15(a) of the Federal Rules of Civil Procedure provides that a party may amend its

  pleadings with the opposing party's written consent or leave of court. Further, the rule establishes

  that leave to amend pleadings “shall be freely given when justice so requires.”

                    [T]his mandate is to be heeded. If the underlying facts or
                    circumstances relied upon by a plaintiff may be a proper subject
                    of relief, he ought to be afforded an opportunity to test his claim
                    on the merits. In the absence of any apparent or declared reason

                                                   -2-
  010-9211-3502/1/AMERICAS
Case 0:21-cv-60114-RAR Document 51 Entered on FLSD Docket 05/21/2021 Page 3 of 5




                    - such as undue delay, bad faith or dilatory motive on the part
                    of the movant, repeated failure to cure deficiencies by
                    amendments previously allowed, undue prejudice to the opposing
                    party by virtue of allowance of the amendment, etc. -- the leave
                    sought should, as the rules require, be freely given.

  Foman v. Davis, 371 U.S. 178, 182 (1962) (citation omitted). It is within the discretion of the

  court to determine whether to allow an amended complaint. Id.; see also Zenith Radio Corp. v.

  Hazeltine Research, Inc., 401 U.S. 321, 330 (1971). “Although the decision whether to grant

  leave is within the discretion of the district court, the rule contemplates that leave shall be

  granted unless there is a substantial reason to deny it.” Halliburton & Assocs., Inc. v.

  Henderson, Few & Co., 774 F.2d 441, 443 (11th Cir. 1985) (citing Espey v. Wainwright, 734

  F.2d 748, 750 (11th Cir. 1984) (the policy of Rule 15(a) in liberally permitting amendments to

  facilitate determination of claims on the merits circumscribes the trial court's discretion)).

           The liberal standard for amending complaints set forth in Rule 15(a) supports granting

  leave for Plaintiff to amend its complaint to add a claim for misappropriation of trade secrets under

  the IUTSA. Plaintiff has consistently alleged that Defendant has misappropriated trade secrets.

  Additionally, it has never been disputed that the Confidentiality Agreement at issue here contains

  a choice of law provision in Illinois; and that Plaintiff is headquartered in Illinois. This amendment

  will not alter any anticipated discovery in the case, nor alter the course of litigation in any

  meaningful way. There is no evidence in this record of undue delay, bad faith or dilatory motive

  on Plaintiff's part or of undue prejudice to Defendant by virtue of allowing the amendment.

  Moreover, a denial of the request to amend at this juncture could unnecessarily create a potential

  error in the record and lead to an inefficient use of judicial resources. Allowing the amendment

  would resolve this issue with minimal prejudice to opposing side. Thus, in view of the liberal




                                                  -3-
  010-9211-3502/1/AMERICAS
Case 0:21-cv-60114-RAR Document 51 Entered on FLSD Docket 05/21/2021 Page 4 of 5




  policy of Rule 15(a), this Court should exercise its discretion to allow the amendment requested

  by Plaintiff.

           WHEREFORE, Plaintiff respectfully requests that the Court enter an Order granting this

  motion for leave to amend the complaint, and deeming the attached Amended Complaint filed as

  of the date of such Order.

                               Certification of Pre-Filing Conference

           Pursuant to Local Rule 7.1(a)(3), counsel for Plaintiff has conferred with Defendant’s

  counsel in a good faith effort to resolve the issues raised in this Motion, however, the parties have

  been unable to do so.



  DATED: May 21, 2021                           Respectfully submitted,

                                                /s/ Jonathan R. Weiss
                                                Jonathan R. Weiss
                                                Florida Bar No. 057904
                                                SQUIRE PATTON BOGGS (US) LLP
                                                200 South Biscayne Blvd., Suite 4700
                                                Miami, FL 33131
                                                Telephone: (305) 577-7000
                                                Facsimile: (305) 577-7001
                                                Email: jonathan.weiss@squirepb.com

                                                Charles M. Poplstein
                                                (pro hac vice admission)
                                                Conor Neusel
                                                (pro hac vice admission)
                                                Brian A. Lamping
                                                (pro hac vice admission)
                                                THOMPSON COBURN LLP
                                                One US Bank Plaza, Suite 2700
                                                St. Louis, MO 63101
                                                Telephone: (314) 552-6000
                                                Facsimile: (314) 552-7000
                                                Email: cpoplstein@thompsoncoburn.com
                                                Email: cneusel @thompsoncoburn.com

                                                Counsel for Plaintiff Future Metals LLC

                                                  -4-
  010-9211-3502/1/AMERICAS
Case 0:21-cv-60114-RAR Document 51 Entered on FLSD Docket 05/21/2021 Page 5 of 5




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on May 21, 2021, I electronically filed the foregoing document

  with the Clerk of Court using the CM/ECF system which will send notification of such filing to

  counsel of record.


                                              /s/ Jonathan R. Weiss
                                              Jonathan R. Weiss




                                               -5-
  010-9211-3502/1/AMERICAS
